DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 12/15/2020:
Claims 1, 6, 8, 13, 15 and 18  have been amended.
Claims 1, 3, 5-15, 17-18 and 20-23 are pending.


Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10-11, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahbazian et al. (Pub. No.: US 20160094585 A1) and in view of Kim et al (Pub. No.: US 20120166611 A1).
As to claim 1, Shahbazian teaches a computer-implemented method, in a content delivery (CD) network, wherein said CD network delivers content on behalf of multiple content providers, the method comprising:
(A)    selecting an edge server of a plurality of edge servers (paragraph [0071], i.e. selecting a local POP);
(B)    receiving, from said client, a command associated with uploading content from said selected edge server, said client associated with a subscriber to said CD network (paragraph [0071]);
(C) determining at least one policy associated with a particular content provider of said CD network, wherein said at least one policy comprises a mapping of an identifier of said subscriber to said CD network to identifiers of multiple origin server platforms (OSPs) to which to send said content (paragraph [0048], and fig. 8, “company name/Account” is mapped to “Belin POP”, “London POP” and “Rome POP”);
(D) based on said determining in (C), sending said content from said selected edge server to said multiple OSPs (paragraph [0076]).
Shahbazian does not explicitly teach sending an address corresponding to a selected edge server.
(A)     sending, to a client, an address corresponding to  an edge server of a plurality of edge servers, said edge server selected by said CD network (paragraph [0023]);
(B)    receiving, from  said client, a command associated with uploading content from said selected edge server, said client associated with a subscriber to said CD network (paragraph [0023]).
Based on Shahbazian in view of Kim, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate sending an address corresponding to a selected edge server (taught by Kim) with uploading data through a selected edge server (taught by Shahbazian) in order to improve service availability and introduce load balancing among the edge servers by dynamically selecting the best edge server as motivated by Kim (paragraph [0023]).
As to claim 3, Shahbazian further teaches wherein, based on said policy, said  sending in (D) begins while said content is being uploaded  from said client (paragraph [0004]).
As to claim 8, Shahbazian further teaches wherein said at least one policy defines the a number of said multiple OSPs to which to send said content (fig. 8).
As to claim 10, Shahbazian further teaches wherein said multiple OSPs comprise three OSPs (fig. 8).
As to claim 11, Shahbazian further teaches wherein said multiple OSPs are selected based on geographical locations of said multiple OSPs(paragraph [0078]).
an article of manufacture comprising a computer-readable non-transitory medium having program instructions stored thereon, the program instructions, operable on a computer system in a content delivery (CD) network, said computer system implementing at least one CD service, wherein execution of the program instructions by one or more processors of said computer system causes the one or more processors to carry out the acts(paragraph [0094]). Therefore, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 17, the claim limitations are substantially similar to claim 3. Please refer to claim 3 above.
As to claim 18, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 20, the claim limitations are substantially similar to claim 3. Please refer to claim 3 above.
Claims 5-7 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahbazian et al. (Pub. No.: US 20160094585 A1) in view of Kim et al (Pub. No.: US 20120166611 A1) and further in view of Gordon et al. (Pub. No.: US 20160127260 A1).
As to claim 5, Shahbazian further teaches wherein said identifiers of said multiple OSPs are specified in said at least one policy(fig. 8).
Shahbazian in view of Kim does not explicitly teach specifying hostnames of the servers.
identifiers of said multiple OSPs  are specified as one or more hostnames or fully qualified domain names (FQDNs) in said at least one policy (paragraphs [0048]-[0049]).
Based on Shahbazian in view of Kim and further in view of Gordon, it would have been obvious to a person of ordinary skill in the art at, before the effective filing date of the claimed invention, to incorporate specifying hostnames of the servers in a content distribution policy (taught by Gordon) with sending an address corresponding to a selected edge server (taught by Kim) with uploading data through a selected edge server (taught by Shahbazian) in order to improve service availability and introduce load balancing among the edge servers by dynamically selecting the best edge server as motivated by Kim (paragraph [0023]), and in order to utilize the hostnames to accurately identify the servers and distribute the content.

As to claim 6, Gordon further teaches CD network comprises a rendezvous system and wherein said selected edge server uses a rendezvous system to resolve said one or more hostnames or FQDNs(paragraph [0035]).The limitations of claim 6 are rejected in view of the analysis of claim 5 above, and the claim is rejected on that basis.

As to claim 7, Gordon further teaches wherein said rendezvous system comprises a domain name system (DNS)(paragraph [0035]).The limitations of claim 7 are rejected in view of the analysis of claims5 and 6 above, and the claim is rejected on that basis.

As to claim 21, Shahbazian in view of Kim does not explicitly teach specifying hostnames of the servers.
identifiers of said multiple OSPs comprise a hostname, further comprising  determining, based at least on said  hostname, a first OSP of  said multiple OSPs (paragraphs [0048]-[0049] and [0035]).
Based on Shahbazian in view of Kim and further in view of Gordon, it would have been obvious to a person of ordinary skill in the art at, before the effective filing date of the claimed invention, to incorporate specifying hostnames of the servers in a content distribution policy (taught by Gordon) with sending an address corresponding to a selected edge server (taught by Kim) with uploading data through a selected edge server (taught by Shahbazian) in order to improve service availability and introduce load balancing among the edge servers by dynamically selecting the best edge server as motivated by Kim (paragraph [0023]), and in order to utilize the hostnames to accurately identify the servers and distribute the content.

As to claims 22 and 23, the claims are substantially similar to claim 21. Please refer to claim 21 above. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahbazian et al. (Pub. No.: US 20160094585 A1) in view of Kim et al (Pub. No.: US 20120166611 A1)  and further in view of Lara et al. (Pub. No.: US 20030041094 A1).
As to claim 9, Shahbazian in view of Kim does not explicitly teach but in the same endeavor (content distribution) Lara teaches wherein said number is specified as a ratio or as a percentage(paragraph [0073]).
Based on Shahbazian in view of Kim and further in view of Lara, it would have been obvious to a person of ordinary skill in the art at, before the effective filing date of the claimed .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahbazian et al. (Pub. No.: US 20160094585 A1) in view of Kim et al (Pub. No.: US 20120166611 A1)   and further in view of Lucas et al. (Pub. No.: US 20100125626 A1).
As to claim 12, Shahbazian further teaches wherein said client is connected to said selected edge server (fig. 6).
Shahbazian in view of Kim does not explicitly teach using a particular hostname.
However, in the same endeavor (content distribution) Lucas teaches client is connected to a selected edge server using a particular hostname for a content (paragraph [0020]).
Based on Shahbazian in view of Kim and further in view of Lucas, it would have been obvious to a person of ordinary skill in the art at, before the effective filing date of the claimed invention, to incorporate using a particular hostname (taught by Lucas) with sending an address corresponding to a selected edge server (taught by Kim) with uploading data through a selected edge server (taught by Shahbazian) in order to improve service availability and introduce load balancing among the edge servers by dynamically selecting the best edge server as motivated by Kim (paragraph [0023]), and in order to utilize the host name to dynamically connect to a suitable edge server.
wherein said CD network comprises a rendezvous system and wherein said client uses said rendezvous system to resolve said particular hostname (paragraph [0020]). The limitations of claim 13 are rejected in view of the analysis of claim 12 above, and the claim is rejected on that basis.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahbazian et al. (Pub. No.: US 20160094585 A1) in view of Kim et al (Pub. No.: US 20120166611 A1)  and further in view of Aaltonen et al. (Pub. No.: US 20050209927 A1).
As to claim 14, Shahbazian further teaches wherein said sending in (D) uses commands for said multiple OSPs (fig. 8).
Shahbazian in view of Kim does not explicitly teach using HTTP PUT or POST.
However, in the same endeavor (content distribution) Aaltonen teaches sending uses HTTP PUT or POST commands for said multiple OSPs(paragraph [0101]).
Based on Shahbazian in view of Kim and further in view of Aaltonen, it would have been obvious to a person of ordinary skill in the art at, before the effective filing date of the claimed invention, to incorporate uploading data using HTTP PUT or POST (taught by Aaltonen) with sending an address corresponding to a selected edge server (taught by Kim) with uploading data through a selected edge server (taught by Shahbazian) in order to improve service availability and introduce load balancing among the edge servers by dynamically selecting the best edge server as motivated by Kim (paragraph [0023]), and in order to utilize an existing technique to upload the content which make the system easy to implement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        1/14/2021